Bloodworth, J.
1. The first grant of a new trial is complained, of in the main bill of exceptions. The evidence was conflicting. “ It may now be considered as settled that this court will not, under any circumstances, reverse a judgment granting a first new trial, whether the grant be general upon all grounds of the motion or special upon one or more grounds only, or whether it be upon a ground which involves questions of evidence or upon a ground which involves purely questions of law; unless it is made to appear that no other verdict than the one rendered could possibly have been returned under the law and facts of the case. Unless the case can be brought within the exception just stated, it is useless for parties to bring before this court the judgment of a trial judge granting a first new trial.” Parks v. Stevens, 21 Ga. App. 180 (94 S. E. 60), and cit.
2. The court did not err in the ruling on the demurrer to the petition, of which the plaintiff complains in the cross-bill of exceptions.

Judgment affirmed on both bills of exceptions.


Luke, J., concurs.

Broyles, C. J.
I agree with my associates that the judgment excepted to in the main bill of exceptions should be affirmed, but I think that the judgment upon the demurrer to the petition (excepted to in the cross-bill of exceptions) was erroneous and should be reversed.